Opinion issued May 26, 2006


 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00977-CR
____________

IN RE LOUIS ALFREDO GUITIERREZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Louis Alfredo Guitierrez, filed in this Court a pro se petition for writ
of mandamus, asking that we order respondent
 to provide him with a copy of the
clerk’s record, statement of facts, and motions on pre-trial matters for trial court cause
numbers 9401460 and 9491461.  We deny the petition.
          We have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d
691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); Summit Savings Ass'n
v. Garcia, 727 S.W.2d 106, 107 (Tex. App.—San Antonio 1987, orig. proceeding). 
Relator seeks the documents in question from the district clerk to proceed with a post
conviction “collateral attack” on the cases he was convicted of in 1995.  We have no
jurisdiction over post-conviction writs of habeas corpus in felony cases.  See Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3 (Vernon Supp. 2005).  Therefore, because the matter raised in relator's petition
does not affect our jurisdiction, we must deny the petition.
          The petition for writ of mandamus is denied.
          It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.  
Do not publish.  Tex. R. App. P. 47.2(b).